Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 8 require a gas distribution “applicator frame” (150; Figures 4-6) including “…wherein the lateral channel intersects a sidewall of the through hole”. The claimed invention describes intersecting embedded channels with Applicant’s through holes as shown by Applicant’s Figure 4-6. The Examiner’s updated search notes Yokogaki, Tsuyoshi (US 20030209323 A1) Figure 5. However, Yokogaki does not teach, alone or in combination, the additional structural requirements of the claimed lateral channel. Stowell; Michael W. et al. (US 20160111256 A1) was decribed in parent Application 15958562. See analysis thereunder. However, claims 1 and 8 are not taught or suggested by Stowell alone or in combination for the above noted allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art illustrate structure with similar function to those elements claimed for this application.
US 20180286696 A1
US 20140116338 A1
US 20090169744 A1
US 10403476 B2
US 8211231 B2
US 5741070 A
US 20180182599 A1
US 20140099794 A1
US 20090095221 A1
US 10316409 B2
US 8197601 B2
US 5728223 A
US 20180166258 A1
US 20140027060 A1
US 20070272154 A1
US 10130958 B2
US 7955986 B2
US 5643394 A
US 20160343565 A1
US 20130298835 A1
US 20070209686 A1
US 9982343 B2
US 7886687 B2
US 5453124 A
US 20160184838 A1
US 20130174783 A1
US 20060263522 A1
US 9905400 B2
US 7712435 B2
US 5380396 A
US 20160111256 A1
US 20120247673 A1
US 20060102286 A1
US 9840777 B2
US 7712434 B2
US 20150348755 A1
US 20120234945 A1
US 20050217582 A1
US 9793126 B2
US 7658800 B2
US 20150329966 A1
US 20120225564 A1
US 20050092248 A1
US 9732424 B2
US 7410676 B2
US 20150020848 A1
US 20120067971 A1
US 20040040503 A1
US 9587312 B2
US 7252716 B2
US 20150004313 A1
US 20110256315 A1
US 20030209323 A1
US 9476121 B2
US 6886491 B2
US 20150000594 A1
US 20110073038 A1
US 20010042512 A1
US 8402845 B2
US 6468386 B1
US 20140283746 A1
US 20100255667 A1
US 10615007 B2
US 8308865 B2
US 6435428 B2
US 20140179114 A1
US 20100006033 A1
US 10541145 B2
US 8298370 B2
US 6245396 B1
US 20140165912 A1
US 20090179085 A1
US 10480074 B2
US 8293013 B2
US 6024799 A
US 20140165911 A1
US 20090178616 A1
US 10465288 B2
US 8277888 B2
US 5746875 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716